                                  Case 2:20-cv-08953-ODW-PVC Document 37 Filed 10/23/20 Page 1 of 4 Page ID #:396




                                                 1 GARY C. ROBB (pro hac vice)
                                                     gcr@robbrobb.com
                                                 2 ANITA PORTE ROBB (pro hac vice)

                                                 3 apr@robbrobb.com
                                                     ANDREW C. ROBB (pro hac vice)
                                                 4 acr@robbrobb.com
                                                     BRITTANY SANDERS ROBB (pro hac vice)
                                                 5 bsr@robbrobb.com

                                                 6 ROBB & ROBB LLC
                                                     1200 Main Street, Suite 3900
                                                 7 Kansas City, Missouri 64105
                                                     Telephone: (816) 474-8080
                                                 8
                                                     Facsimile: (816) 474-8081
                                                 9
                                                     BRAD D. BRIAN (State Bar No. 79001)
                                                10 brad.brian@mto.com
                                                   LUIS LI (State Bar No. 156081)
                                                11
                                                   Luis.li@mto.com
                                                12 MUNGER, TOLLES & OLSON LLP
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC

                    Kansas City, MO 64105




                                                   350 South Grand Avenue, Fiftieth Floor
                                                13 Los Angeles, California 90071-3426
                        816-474-8080




                                                   Telephone: (213) 683-9100
                                                14
                                                   Facsimile: (213) 687-3702
                                                15
                                                     Attorneys for Plaintiffs
                                                16

                                                17
                                                                          UNITED STATES DISTRICT COURT
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                18
                                                     VANESSA BRYANT, individually and as            Case No. 2:20-cv-08953 ODW (PVCx)
                                                19 Successor in Interest to KOBE BRYANT,
                                                     Deceased; VANESSA BRYANT as                    PLAINTIFFS’ NOTICE OF
                                                20 Successor in Interest to GB, a minor,            MOTION AND MOTION TO
                                                21 deceased; NB, a minor, by her Natural            REMAND; MEMORANDUM OF
                                                     Mother and Guardian Ad Litem,                  POINTS AND AUTHORITIES IN
                                                22 VANESSA BRYANT; BB, a minor, by her              SUPPORT; [PROPOSED] ORDER
                                                   Natural Mother and Guardian Ad Litem,
                                                23
                                                   VANESSA BRYANT; and CB, a minor, by              Hearing Date: Nov. 23, 2020
                                                24 her Natural Mother and Guardian Ad Litem,        Hearing Time: 1:30 p.m.
                                                   VANESSA BRYANT,                                  Location: Courtroom 5D
                                                25                                                            United States Courthouse
                                                                   Plaintiffs,                                350 West First Street
                                                26
                                                                                                              Los Angeles, CA 90012
                                                27 vs.
                                                                                                    Honorable Otis D. Wright II
                                                28

                                                                                              -1-
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO REMAND
                                Case 2:20-cv-08953-ODW-PVC Document 37 Filed 10/23/20 Page 2 of 4 Page ID #:397




                                                 1 ISLAND EXPRESS HELICOPTERS,
                                                     INC., a California Corporation; ISLAND
                                                 2 EXPRESS HOLDING CORP., a California

                                                 3 Corporation; and BERGE ZOBAYAN as
                                                     Personal Representative of and/or Successor
                                                 4 in Interest to ARA GEORGE ZOBAYAN,
                                                     a California Resident,
                                                 5

                                                 6             Defendants.
                                                     ______________________________
                                                 7
                                                   ISLAND EXPRESS HELICOPTERS,
                                                 8
                                                   INC., a California Corporation; ISLAND
                                                 9 EXPRESS HOLDING CORP., a California
                                                   Corporation,
                                                10
                                                                 Third-Party Plaintiffs,
                                                11
                  1200 Main Street, Ste. 3900




                                                12 vs.
ROBB & ROBB LLC

                    Kansas City, MO 64105
                        816-474-8080




                                                13 UNITED STATES OF AMERICA; and
                                                     ROES 1 through 50,
                                                14

                                                15               Third-Party Defendants.
                                                16

                                                17                NOTICE OF MOTION AND MOTION TO REMAND
                                                18
                                                             PLEASE TAKE NOTICE that on November 23, 2020, at 1:30p.m., or as soon
                                                19

                                                20
                                                     thereafter as the matter may be heard before the Honorable Otis D. Wright II, United

                                                21 States District Judge, in Courtroom 5D of the United States District Courthouse

                                                22 located at 350 West First Street, Los Angeles, California 90012, Plaintiffs Vanessa

                                                23 Bryant, individually, and as Successor in Interest to Kobe Bryant, GB (a minor), and

                                                24
                                                     her surviving minor children, NB (a minor), BB (a minor), and CB (a minor) (together
                                                25
                                                     “Plaintiffs”), will, and hereby do, move this Court to remand this action to the
                                                26
                                                27 Superior Court of the State of California, Los Angeles County.

                                                28

                                                                                              -2-
                                                                       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO REMAND
                                Case 2:20-cv-08953-ODW-PVC Document 37 Filed 10/23/20 Page 3 of 4 Page ID #:398




                                                 1           Plaintiffs’ Motion to Remand should be granted because the United States’
                                                 2
                                                     Motion to Dismiss should be granted. The United States has filed a Motion to Dismiss
                                                 3
                                                     the Cross-Complaint of Island Express Helicopters, Inc., and Island Express Holding
                                                 4
                                                     Corp. (together, “IEX”). See ECF No. 34. The Government’s Motion correctly
                                                 5

                                                 6 articulates that pursuant to the doctrine of derivative jurisdiction, IEX’s Cross-

                                                 7 Complaint must be dismissed. After IEX’s Cross-Complaint is dismissed, 28 U.S.C.

                                                 8 § 1447(c) requires this Court to remand Plaintiffs’ remaining claims to Los Angeles

                                                 9
                                                     Superior Court. The Cross-Complaint provides the only basis for federal subject
                                                10
                                                     matter jurisdiction in this case, and once it is dismissed, Plaintiffs’ remaining claims
                                                11
                                                     sound only in state-law tort.
                  1200 Main Street, Ste. 3900




                                                12
ROBB & ROBB LLC

                    Kansas City, MO 64105




                                                13           This Motion is based upon this Notice, the accompanying Memorandum of
                        816-474-8080




                                                14 Points and Authorities, all documents on file with the Court in this matter, and such

                                                15 oral argument as may be presented at the hearing of this Motion.

                                                16
                                                             This Motion to Remand is made following the conference of counsel as
                                                17
                                                     required by Local Rule 7-3, which took place on October 16, 2020. Lead counsel for
                                                18
                                                     Plaintiffs and IEX held a telephonic meet and confer during which Plaintiffs advised
                                                19

                                                20 of their intent to file this Motion. Counsel for IEX indicated they would oppose the

                                                21 Motion. The parties were not able to come to an agreement.

                                                22           Accordingly, Plaintiffs request the following relief from this Court:
                                                23
                                                                 (A) GRANTING Plaintiffs’ Motion to Remand this case to Superior
                                                24
                                                                    Court of the State of California, Los Angeles County; and
                                                25

                                                26
                                                                 (B) For any other and further relief as the Court deems just and proper.

                                                27

                                                28

                                                                                               -3-
                                                                        PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO REMAND
Case 2:20-cv-08953-ODW-PVC Document 37 Filed 10/23/20 Page 4 of 4 Page ID #:399
